

	

		II

		109th CONGRESS

		1st Session

		S. 1022

		IN THE SENATE OF THE UNITED STATES

		

			May 12, 2005

			Mr. Smith (for himself,

			 Mrs. Lincoln, and

			 Mr. Grassley) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to allow for

		  an energy efficient appliance credit.

	

	

		1.Short titleThis Act may be cited as the

			 Resource Efficient Appliance

			 Incentives Act of 2005..

		2.Credit for energy

			 efficient Appliances

			(a)In

			 generalSubpart D of part IV of subchapter A of chapter 1 of the

			 Internal Revenue Code of 1986 (relating to business-related credits) is amended

			 by adding at the end the following new section:

				

					45J.Energy

				efficient appliance credit

						(a)General

				rule

							(1)In

				generalFor purposes of section 38, the energy efficient

				appliance credit determined under this section for any taxable year is an

				amount equal to the sum of the credit amounts determined under paragraph (2)

				for each type of qualified energy efficient appliance produced by the taxpayer

				during the calendar year ending with or within the taxable year.

							(2)Credit

				amountsThe credit amount determined for any type of qualified

				energy efficient appliance is—

								(A)the applicable

				amount determined under subsection (b) with respect to such type, multiplied

				by

								(B)the eligible

				production for such type.

								(b)Applicable

				amount

							(1)In

				generalFor purposes of subsection (a)—

								(A)DishwashersThe

				applicable amount is the energy savings amount in the case of a dishwasher

				which—

									(i)is manufactured

				in calendar year 2006 or 2007, and

									(ii)meets the

				requirements of the Energy Star program which are in effect for dishwashers in

				2007.

									(B)Clothes

				washersThe applicable amount is—

									(i)$50, in the case

				of a clothes washer which—

										(I)is manufactured

				in calendar year 2005, and

										(II)has an MEF of at

				least 1.42,

										(ii)$100, in the

				case of a clothes washer which—

										(I)is manufactured

				in calendar year 2005, 2006, or 2007, and

										(II)meets the

				requirements of the Energy Star program which are in effect for clothes washers

				in 2007, and

										(iii)the energy and

				water savings amount, in the case of a clothes washer which—

										(I)is manufactured

				in calendar year 2008, 2009, or 2010, and

										(II)meets the

				requirements of the Energy Star program which are in effect for clothes washers

				in 2010.

										(C)Refrigerators

									(i)15 percent

				savingsThe applicable amount is $75 in the case of a

				refrigerator which—

										(I)is manufactured

				in calendar year 2005 or 2006, and

										(II)consumes at

				least 15 percent less kilowatt hours per year than the 2001 energy conservation

				standard.

										(ii)20 percent

				savingsIn the case of a refrigerator which consumes at least 20

				percent less kilowatt hours per year than the 2001 energy conservation

				standards, the applicable amount is—

										(I)$125 for a

				refrigerator which is manufactured in calendar year 2005, 2006, or 2007,

				and

										(II)$100 for a

				refrigerator which is manufactured in calendar year 2008.

										(iii)25 percent

				savingsIn the case of a refrigerator which consumes at least 25

				percent less kilowatt hours per year than the 2001 energy conservation

				standards, the applicable amount is—

										(I)$175 for a

				refrigerator which is manufactured in calendar year 2005, 2006, or 2007,

				and

										(II)$150 for a

				refrigerator which is manufactured in calendar year 2008, 2009, or 2010.

										(2)Energy savings

				amountFor purposes of paragraph (1)(A)—

								(A)In

				generalThe energy savings amount is the lesser of—

									(i)the product

				of—

										(I)$3, and

										(II)100 multiplied

				by the energy savings percentage, or

										(ii)$100.

									(B)Energy savings

				percentageFor purposes of subparagraph (A), the energy savings

				percentage is the ratio of—

									(i)the EF required

				by the Energy Star program for dishwashers in 2007 minus the EF required by the

				Energy Star program for dishwashers in 2005, to

									(ii)the EF required

				by the Energy Star program for dishwashers in 2007.

									(3)Energy and

				water savings amountFor purposes of paragraph

				(1)(B)(iii)—

								(A)In

				generalThe energy and water savings amount is the lesser

				of—

									(i)the product

				of—

										(I)$10, and

										(II)100 multiplied

				by the energy and water savings percentage, or

										(ii)$200.

									(B)Energy and

				water savings percentageFor purposes of subparagraph (A), the

				energy and water savings percentage is the average of the MEF savings

				percentage and the WF savings percentage.

								(C)MEF savings

				percentageFor purposes of this subparagraph, the MEF savings

				percentage is the ratio of—

									(i)the MEF required

				by the Energy Star program for clothes washers in 2010 minus the MEF required

				by the Energy Star program for clothes washers in 2007, to

									(ii)the MEF required

				by the Energy Star program for clothes washers in 2010.

									(D)WF savings

				percentageFor purposes of this subparagraph, the WF savings

				percentage is the ratio of—

									(i)the WF required

				by the Energy Star program for clothes washers in 2010 minus the WF required by

				the Energy Star program for clothes washers in 2007, to

									(ii)the WF required

				by the Energy Star program for clothes washers in 2010.

									(c)Eligible

				production

							(1)In

				generalExcept as provided in paragraphs (2) and (3), the

				eligible production in a calendar year with respect to each type of energy

				efficient appliance is the excess of—

								(A)the number of appliances of such type which

				are produced by the taxpayer in the United States during such calendar year,

				over

								(B)the average number of appliances of such

				type which were produced by the taxpayer (or any predecessor) in the United

				States during the preceding 3-calendar year period.

								(2)Special rule

				for refrigeratorsThe eligible production in a calendar year with

				respect to each type of refrigerator described in subsection (b)(1)(C) is the

				excess of—

								(A)the number of appliances of such type which

				are produced by the taxpayer in the United States during such calendar year,

				over

								(B)110 percent of the average number of

				appliances of such type which were produced by the taxpayer (or any

				predecessor) in the United States during the preceding 3-calendar year

				period.

								(3)Special rule for

				2005 productionFor purposes of determining eligible production

				for calendar year 2005—

								(A)only production

				after the date of enactment of this section shall be taken into account under

				paragraphs (1)(A) and (2)(A), and

								(B)the amount taken

				into account under paragraphs (1)(B) and (2)(B) shall be an amount which bears

				the same ratio to the amount which would (but for this paragraph) be taken into

				account under such paragraph as—

									(i)the

				number of days in calendar year 2005 after the date of enactment of this

				section, bears to

									(ii)365.

									(d)Types of energy

				efficient applianceFor purposes of this section, the types of

				energy efficient appliances are—

							(1)dishwashers

				described in subsection (b)(1)(A),

							(2)clothes washers

				described in subsection (b)(1)(B)(i),

							(3)clothes washers

				described in subsection (b)(1)(B)(ii),

							(4)clothes washers

				described in subsection (b)(1)(B)(iii),

							(5)refrigerators

				described in subsection (b)(1)(C)(i),

							(6)refrigerators

				described in subsection (b)(1)(C)(ii)(I),

							(7)refrigerators

				described in subsection (b)(1)(C)(ii)(II),

							(8)refrigerators

				described in subsection (b)(1)(C)(iii)(I), and

							(9)refrigerators

				described in subsection (b)(1)(C)(iii)(II).

							(e)Limitations

							(1)Aggregate credit

				amount allowedThe aggregate

				amount of credit allowed under subsection (a) with respect to a taxpayer for

				any taxable year shall not exceed $75,000,000 reduced by the amount of the

				credit allowed under subsection (a) to the taxpayer (or any predecessor) for

				all prior taxable years.

							(2)Amount allowed

				for certain appliances

								(A)In

				generalIn the case of

				appliances described in subparagraph (C), the aggregate amount of the credit

				allowed under subsection (a) with respect to a taxpayer for any taxable year

				shall not exceed $20,000,000 reduced by the amount of the credit allowed under

				subsection (a) to the taxpayer (or any predecessor) for all prior taxable years

				with respect to such appliances.

								(B)Election to

				increase allowable creditIn the case of any taxpayer who makes

				an election under this subparagraph—

									(i)subparagraph (A)

				shall be applied by substituting $25,000,000 for

				$20,000,000, and

									(ii)the aggregate

				amount of the credit allowed under subsection (a) with respect to such taxpayer

				for any taxable year for appliances described in subparagraph (C) and the

				additional appliances described in subparagraph (D) shall not exceed

				$50,000,000 reduced by the amount of the credit allowed under subsection (a) to

				the taxpayer (or any predecessor) for all prior taxable years with respect to

				such appliances.

									(C)Appliances

				describedThe appliances described in this subparagraph

				are—

									(i)clothes washers

				described in subsection (b)(1)(B)(i), and

									(ii)refrigerators described in subsection

				(b)(1)(C)(i).

									(D)Additional

				appliancesThe additional appliances described in this

				subparagraph are—

									(i)refrigerators

				described in subsection (b)(1)(C)(ii)(I), and

									(ii)refrigerators

				described in subsection (b)(1)(C)(ii)(II).

									(3)Limitation based

				on gross receiptsThe credit allowed under subsection (a) with

				respect to a taxpayer for the taxable year shall not exceed an amount equal to

				2 percent of the average annual gross receipts of the taxpayer for the 3

				taxable years preceding the taxable year in which the credit is

				determined.

							(4)Gross

				receiptsFor purposes of this subsection, the rules of paragraphs

				(2) and (3) of section 448(c) shall apply.

							(f)DefinitionsFor

				purposes of this section—

							(1)Qualified energy

				efficient applianceThe term qualified energy efficient

				appliance means—

								(A)any dishwasher

				described in subsection (b)(1)(A),

								(B)any clothes

				washer described in subsection (b)(1)(B), and

								(C)any refrigerator

				described in subsection (b)(1)(C).

								(2)DishwasherThe

				term dishwasher means a residential dishwasher subject to the

				energy conservation standards established by the Department of Energy.

							(3)Clothes

				washerThe term clothes washer means a residential

				model clothes washer, including a residential style coin operated

				washer.

							(4)RefrigeratorThe

				term refrigerator means a residential model automatic defrost

				refrigerator-freezer which has an internal volume of at least 16.5 cubic

				feet.

							(5)MEFThe

				term MEF means the modified energy factor established by the

				Department of Energy for compliance with the Federal energy conservation

				standards.

							(6)EFThe

				term EF means the energy factor established by the Department of

				Energy for compliance with the Federal energy conservation standards.

							(7)WFThe

				term WF means Water Factor (as determined by the Secretary of

				Energy).

							(8)ProducedThe

				term produced includes manufactured.

							(9)2001 energy

				conservation standardThe term 2001 energy conservation

				standard means the energy conservation standards promulgated by the

				Department of Energy and effective July 1, 2001.

							(g)Special

				rulesFor purposes of this section—

							(1)In

				generalRules similar to the rules of subsections (c), (d), and

				(e) of section 52 shall apply.

							(2)Controlled

				group

								(A)In

				generalAll persons treated as a single employer under subsection

				(a) or (b) of section 52 or subsection (m) or (o) of section 414 shall be

				treated as a single producer.

								(B)Inclusion of

				foreign corporationsFor purposes of subparagraph (A), in

				applying subsections (a) and (b) of section 52 to this section, section 1563

				shall be applied without regard to subsection (b)(2)(C) thereof.

								(3)VerificationNo

				amount shall be allowed as a credit under subsection (a) with respect to which

				the taxpayer has not submitted such information or certification as the

				Secretary, in consultation with the Secretary of Energy, determines

				necessary.

							.

			(b)Conforming

			 amendmentSection 38(b) of the Internal Revenue Code of 1986

			 (relating to general business credit) is amended by striking

			 plus at the end of paragraph (18), by striking the period at the

			 end of paragraph (19) and inserting , plus, and by adding at the

			 end the following new paragraph:

				

					(20)the energy

				efficient appliance credit determined under section

				45J(a).

					.

			(c)Clerical

			 amendmentThe table of sections for subpart D of part IV of

			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by

			 adding at the end the following new item:

				

					

						Sec. 45J. Energy efficient appliance

				credit

					

					.

			(d)Effective

			 dateThe amendments made by this section shall apply to

			 appliances produced after the date of the enactment of this Act, in taxable

			 years ending after such date.

			

